Appellant was convicted under the second count of the indictment which charged him with the unlawful possession of a still to be used for the purpose of manufacturing prohibited liquors or beverages, etc.
In the court below the case presented a question of fact only. The evidence was in sharp conflict, which made it a question for the determination of the jury. The corpus delicti was proven without dispute, and there was direct evidence tending to show this appellant's connection therewith. The affirmative charge was properly refused. This is the only point of decision presented on this appeal of sufficient import to require consideration. The few exceptions reserved to the court's rulings on the admission of evidence are so clearly without merit they need not be discussed.
No error appearing, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.